Exhibit 10.1


CDW CORPORATION
AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN


NON-EXECUTIVE CHAIR RETAINER—RESTRICTED STOCK UNIT AWARD AGREEMENT
CDW Corporation, a Delaware corporation (the “Company”), hereby grants to the
individual (the “Holder”) named in the award notice attached hereto (the “Award
Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the provisions of the CDW Corporation Amended and Restated 2013
Long-Term Incentive Plan (the “Plan”), a restricted stock unit award (the
“Award”) with respect to the number of shares of the Company’s Common Stock, par
value $0.01 per share (“Stock”), set forth in the Award Notice, upon and subject
to the restrictions, terms and conditions set forth in the Plan and this
agreement (the “Agreement”). Capitalized terms not defined herein shall have the
meanings specified in the Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company (or electronically accepting this Agreement within the
Holder’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).
2.    Rights as a Stockholder. The Holder shall not be entitled to any
privileges of ownership with respect to the shares of Stock subject to the Award
unless and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Stock (a “Dividend Date”), the number of shares subject to
the Award shall increase by (i) the product of the total number of shares
subject to the Award immediately prior to such Dividend Date multiplied by the
dollar amount of the cash dividend paid per share of Stock by the Company on
such Dividend Date, divided by (ii) the Fair Market Value of a share of Stock on
such Dividend Date. Any such additional shares shall be subject to the same
vesting conditions and payment terms set forth herein as the shares to which
they relate.
3.    Restriction Period and Vesting.
3.1.    Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest in accordance with the vesting schedule set
forth in the Award Notice, provided the Holder continuously serves as
Non-Executive Chair through such date. The period of time prior to such vesting
shall be referred to herein as the “Restriction Period.”
3.2.    Termination of Service.
(a)    Death or Disability. If the Holder’s service as Non-Executive Chair
terminates prior to the end of the Restriction Period by reason of the Holder’s
death or Disability, then in either case, the Award shall be 100% vested upon
such termination of service. For purposes of this Award, “Disability” shall mean
the Holder’s absence from the Holder’s duties with the Company on a full-time
basis for at least 180 consecutive days as a result of the Holder’s incapacity
due to physical or mental illness.
(b)    Termination of Service for Reasons Other Than Misconduct. If the Holder’s
service as Non-Executive Chair terminates prior to the end of the Restriction
Period for a reason other than death, Disability or misconduct, as determined by
the Board, a prorated portion of the Award shall become vested as of the date on
which such service ceases, determined by multiplying the number of Shares
subject to the Award by a fraction, the numerator of which shall be the number
of days from the Grant Date until the date on which the Holder’s service as
Non-Executive Chair ceases and the denominator of which shall be 365.
(c)    Termination of Service Due to Misconduct. If the Holder’s service as
Non-Executive Chair terminates prior to the end of the Restriction Period due to
misconduct, as determined by the Board, then the Award shall be immediately
forfeited by the Holder and cancelled by the Company.
3.3.    Change in Control. Upon a Change in Control, the Restriction Period
shall lapse and the Award shall become fully vested.
4.    Issuance or Delivery of Shares.  Subject to the terms of this Agreement
and any deferral election made by the Holder pursuant to Section 5, within 30
days after the earliest to occur of (i) the fifth (5th) anniversary of the
Vesting Date, as defined in the Award Notice, (ii) the date of the Holder’s
separation from service on the Board or (iii) a change in control event, as
defined in Section 409A of the Code, the Company shall issue or deliver, subject
to the conditions of this Agreement, the vested shares of Stock to the Holder.
Such issuance or delivery shall be evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance or delivery.  Prior to the issuance to the Holder of
the shares of Stock subject to the Award, the Holder shall have no direct or
secured claim in any specific assets of the Company or in such shares of Stock,
and will have the status of a general unsecured creditor of the Company.
5.    Deferral of Shares.
5.1.    Extension of Distribution Date. The Holder may elect to extend the date
on which the shares of Stock are distributed to the Holder; provided that (i)
such election must be submitted to the Company in writing, in accordance with
procedures prescribed by the Company, not less than 12 months before the date
the shares are scheduled to be distributed, (ii) such election shall not take
effect until 12 months after the date on which the election is made and (iii)
the distribution date is extended until the earliest to occur of (A) the fifth
(5th) anniversary of the previously scheduled distribution date, (B) the date of
the Holder’s separation from service or (C) a change in control event, as
defined in Section 409A of the Code.
5.2.    Dividend Equivalents. Until the distribution of shares of Stock deferred
pursuant to this Section 5, such shares shall continue to be credited with
dividend equivalents, which shall be reinvested as additional deferred shares,
in accordance with Section 2 hereof.
5.3.    Section 409A. The provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. If the Company determines that any
amounts payable hereunder may be taxable to the Holder under Section 409A of the
Code, the Company may (i) adopt such amendments to the Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement and/or (ii)
take such other actions as the Company determines necessary or appropriate to
avoid or limit the imposition of an additional tax under Section 409A; provided,
that neither the Company nor any of its Affiliates nor any other person or
entity shall have any liability to the Holder with respect to the tax imposed by
Section 409A of the Code.
6.    Transfer Restrictions and Investment Representation.
6.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution.  Except to
the extent permitted by the foregoing sentence, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process.  Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award, the Award and
all rights hereunder shall immediately become null and void.
6.2.    Investment Representation. The Holder hereby covenants that (a) any sale
of any share of Stock acquired upon the vesting of the Award shall be made
either pursuant to an effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), and any applicable state securities
laws, or pursuant to an exemption from registration under the Securities Act and
such state securities laws and (b) the Holder shall comply with all regulations
and requirements of any regulatory authority having control of or supervision
over the issuance of the shares and, in connection therewith, shall execute any
documents which the Committee shall in its sole discretion deem necessary or
advisable.
7.    Additional Terms and Conditions of Award.
7.1.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Stock subject to the Award shall not be
delivered, unless such listing, registration, qualification, consent, approval
or other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.
7.2.    Award Confers No Rights to Continued Service. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued service
as Non-Executive Chair or as a Non-Employee Director.
7.3.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.
7.4.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
7.5.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to CDW Corporation, Attn:
General Counsel, 200 N. Milwaukee Avenue, Vernon Hills, Illinois 60061, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.
7.6.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
7.7.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. The Holder hereby acknowledges receipt of a copy of the Plan.
7.8.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.
7.9.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.
7.10.    Amendment and Waiver. The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would adversely affect
the Holder’s rights under this Agreement shall be subject to the written consent
of the Holder. No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
    
 
ACTIVE 255126769


1

